People v Berkley (2018 NY Slip Op 03569)





People v Berkley


2018 NY Slip Op 03569


Decided on May 17, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 17, 2018

108751

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vTYRELL BERKLEY, Appellant.

Calendar Date: April 3, 2018

Before: Garry, P.J., McCarthy, Clark, Aarons and Rumsey, JJ.


G. Scott Walling, Slingerlands, for appellant.
J. Anthony Jordan, District Attorney, Fort Edward (Joseph A. Frandino of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Washington County (McKeighan, J.), rendered June 30, 2016, convicting defendant upon his plea of guilty of the crime of attempted promoting prison contraband in the first degree.
Defendant was found to be in possession of a handmade weapon while he was incarcerated and was charged in an indictment with promoting prison contraband in the first degree. In satisfaction thereof, he pleaded guilty to attempted promoting prison contraband in the first degree. In accordance with the terms of the plea agreement, he was sentenced as a second felony offender to 1½ to 3 years in prison, to run consecutively to the sentence that he was then serving. Defendant appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the basis that there are no
nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel's brief, we agree. Consequently, the judgment is affirmed and counsel's request for leave to withdraw is granted (see People v Cruwys , 113 AD2d 979, 980 [1985], lv denied  67 NY2d 650 [1986]; see generally People v Stokes , 95 NY2d 633 [2001]).
Garry, P.J., McCarthy, Clark, Aarons and Rumsey, JJ., concur.
ORDERED that the judgment is affirmed, and application to be relieved of assignment [*2]granted.